CONTRIBUTION AGREEMENT

        THIS CONTRIBUTION AGREEMENT (this “Agreement”) is entered into on this
2nd day of May, 2003, by and among The Taubman Realty Group Limited Partnership
(“TRG”), a Delaware limited partnership, and G.K. Las Vegas Limited Partnership,
a California limited partnership (“Gordon”).

        The following are the facts underlying this Agreement:

        TRG and Gordon desire to have Gordon subscribe for certain Series E
units of partnership interest in TRG upon the terms and conditions set forth
herein.

        NOW, THEREFORE, in consideration of the representations and warranties
and the covenants and agreements contained in this Agreement, the parties,
intending to be legally bound, hereto hereby agree as follows:

        Capitalized terms utilized in this Agreement and not separately defined
herein shall be given the meanings ascribed to such terms in the JV Agreement
(as defined below).

        To the extent that this Agreement requires actions to be taken by TCI
(as defined below), it is agreed that any such requirement shall be an
obligation of TRG to cause TCI to take such actions, and, if such actions are
not taken by TCI, TRG shall be in breach of this Agreement.


ARTICLE I


SUBSCRIPTION AND CONTRIBUTION

        1.1 Issuance of and Subscription for Series E Units of Partnership
Interest. Taubman Centers, Inc., a Michigan corporation (“TCI”), pursuant to a
certain Second Amended and Restated Continuing Offer, dated May 16, 2000 (the
“Continuing Offer”), has made available to certain partners in TRG the ability
to exchange Units of Partnership Interest in TRG (“Common Units”) for shares of
TCI’s common stock (“TCI Stock”), which is currently traded on the New York
Stock Exchange. Terms used in this Section 1.1 and in Section 1.3 that are not
defined herein and that are defined in the Continuing Offer have the meanings
ascribed to them in the Continuing Offer. TRG shall cause TCI to have all shares
of TCI Stock referenced in this Agreement to be listed on the New York Stock
Exchange promptly after the issuance thereof.

        Subject to the accuracy of the representations and warranties set forth
in Section 2.1 hereof, Gordon hereby subscribes for, and TRG shall issue to
Gordon, units of a new class of limited partnership interest in TRG (the “Series
E Units”) in the quantity and on the terms set forth below. The Series E Units
shall be evidenced by a certificate (the “Certificate of Units”) and shall be
economically equivalent to Common Units of TRG that are issued and outstanding
prior to the issuance of the Series E Units and shall otherwise have the terms
described herein; provided, however, that the Series E Units shall not entitle
Gordon to purchase Class B Preferred Shares of TCI; and provided further that
such Series E Units shall not entitle Gordon to become a party to the Continuing
Offer until such time as the Series E Units are converted into Common Units in
accordance with the TRG Partnership Agreement.

        Reference is made to that certain Joint Venture Agreement (the “JV
Agreement”), dated as of January 11, 2003, between GK Las Vegas Limited
Partnership and TRG. In the event that the GK Closing has occurred as
contemplated by Section 3 of the JV Agreement (“Event 3”), 2,083,333 Series E
Units shall be issued to Gordon at Closing (as defined below) for the
subscription price set forth herein.

        In the event that the Simon Closing has occurred as contemplated by
Section 4 of the JV Agreement (“Event 4”), TRG shall issue to Gordon, at
Closing, 2,416,666.67 Series E Units for the subscription price set forth
herein. If Event 4 shall occur, TRG and Gordon hereby agree that Gordon, subject
to all of the terms and conditions set forth in this Agreement, shall contribute
to TRG, and TRG shall then contribute to TRG Forum LLC (“TRG Forum”), a 33.3%
common equity interest in Forum Shops Associates LLC (the “Company”), a Delaware
limited liability company (such 33.3% interest being referred to as the “Manager
Interest”) in exchange for such Series E Units, effective on and as of the
Closing Date (as defined below). As a result of such contributions, Gordon shall
own a 66.7% common equity interest in the Company and TRG Forum shall be the
Managing Member of the Company. Gordon covenants and agrees that on the Closing
Date, the Manager Interest shall be free of any pledge, lien, encumbrance, or
rights of others of any kind, except for (i) the rights of TRG and TRG Forum
pursuant to this Agreement, (ii) the Amended LLC Agreement, and (iii) liens
created by TRG or TRG Forum.

        The parties hereto hereby acknowledge the following: Event 3 has
occurred, Event 4 has not occurred and shall not occur, and the execution and
delivery of the Conversion Restriction Agreement (as defined in the JV
Agreement) is being waived by the parties hereto.

        1.2 Subscription Price. If Event 3 has occurred, the subscription price
for the Series E Units will be the sum of $49,999,992 for the Series E Units
(the “Subscription Price”) which will be paid by means of a federal funds wire
transfer on the closing date. If Event 4 has occurred, the Manager Interest (as
referenced above), which shall have an agreed valuation of $58 million, shall be
exchanged for the Series E Units.

        1.3 Continuing Offer. TRG or TCI, as applicable, shall, as soon as
practicable after the date of conversion of the Series E Units into Common
Units, and, in any event, within three (3) Business Days thereafter, (i)
designate Gordon as a Designated Offeree under the Continuing Offer and (ii)
file with the Securities and Exchange Commission (the “SEC”) a registration
statement and related prospectus (the “Registration Statement”) that complies as
to form in all material respects with applicable SEC rules providing for the
sale of the shares of TCI stock by Gordon and that, when declared effective
under the Securities Act of 1933, as amended (the “Securities Act”), will
register for resale under the Securities Act the shares of TCI Stock that Gordon
would have the right to acquire upon acceptance of the Continuing Offer with
respect to the Common Units into which the Series E Units may be converted
pursuant to the terms of the TRG Partnership Agreement, assuming that such
acceptance occurred on the date that such registration statement is first filed
with the SEC. TRG or TCI, as applicable, shall take all steps necessary to cause
the Registration Statement to be declared effective as soon as practicable and,
thereafter, to keep the Registration Statement effective (including the
preparation and filing of any amendments and supplements necessary for that
purpose) until the date on which Gordon consummates the sale of all of the
shares of TCI Stock registered under the Registration Statement to enable Gordon
(or the holder of the subject securities) to sell any of the securities covered
by such Registration Statement. Gordon shall provide in a timely manner
information regarding the proposed sale by Gordon of the shares of TCI Stock and
such other information reasonably requested by TRG or TCI in connection with the
preparation of and for inclusion in the Registration Statement. TRG or TCI, as
applicable, shall provide to Gordon a reasonable number of copies of the final
prospectus and any amendments or supplements thereto. Gordon shall have no right
to exchange the Series E Units for Common Units, or to exchange Common Units
pursuant to the Continuing Offer, except in accordance with the TRG Partnership
Agreement and the Continuing Offer. Gordon acknowledges and agrees that, upon
acceptance of the Continuing Offer with respect to any Common Units into which
any of the Series E Units may be converted, Gordon may not resell any shares of
TCI Stock issued in exchange for such Common Units until the Registration
Statement is effective, unless an exemption from the registration requirements
is available. Gordon further acknowledges and agrees that its ability to accept
the Continuing Offer will be subject to all of the terms, conditions, and
limitations contained in the Continuing Offer, including, without limitation,
the “Ownership Limit” (as therein defined). References to Gordon with respect to
registration rights in favor of Gordon shall be deemed to extend to any holder
of the Series E Units, Common Units, shares of TCI Stock or other securities
issuable subject to the terms and conditions of the TRG Partnership Agreement.
Similarly, all references in this Section 1.3 to the Series E Units held by
Gordon and the Common Units and shares of TCI Stock directly or indirectly
issuable upon the conversion thereof shall be deemed to include any securities
issued or issuable as a distribution upon, or in exchange or replacement of, any
such securities.

        1.4 Additional Provisions. (a) In addition to the terms described
elsewhere in this Agreement, the Series E Units shall have the following terms:

    (i) Series E Units. Whenever any distribution is paid to the holders of
Common Units, TRG shall cause a distribution to be paid to the holder(s) of the
Series E Units, in the same amount per unit that holders of Common Units receive
per Common Unit, on the same terms as and simultaneous with such distribution
paid to the holders of Common Units. In the event the outstanding Common Units
are subdivided into a greater number of units, the distributions thereafter
payable per unit with respect to Series E Units shall be equitably adjusted to
the amount that would be payable to the holder of Series E Units if such Series
E Units were converted into Common Units prior to such distribution.


    (ii) Conversion to Common Units. The Series E Units shall be convertible
into Common Units on a one-for-one basis, subject to adjustment as provided in
(d) below and subject to the restrictions on conversion set forth in the TRG
Partnership Agreement.


    (iii) Conversion to TCI Stock. Common Units received upon the conversion of
Series E Units shall be promptly exchanged into TCI Stock to the extent
permissible under state and federal securities and other applicable law, subject
to the terms and conditions set forth in this Agreement and in the TRG
Partnership Agreement. In addition, subject to the foregoing, Gordon shall be
deemed to have automatically accepted the Continuing Offer with respect to
Common Units upon receipt of same.


    (iv) Amendment of Partnership Agreement. The amendment to the TRG
Partnership Agreement setting forth terms of Series E Units shall be reasonably
acceptable to Gordon.


  (b)        Gordon Conversion and Disposition. Gordon agrees and acknowledges
that:


    (i) all of the Series E Units to be received by Gordon and any Common Units
and shares of TCI Stock received by Gordon upon the conversion thereof are
subject to compliance with the “Ownership Limit” set forth in Article III(d) of
the Restated Articles of Incorporation of TCI in effect on the date hereof; and


    (ii) upon the conversion of Common Units issued upon conversion of the
Series E Units held by Gordon, the securities received pursuant to such
conversion shall be sold or otherwise disposed of as soon as reasonably possible
to the extent permissible under state and federal securities and other
applicable law.


  (c) TRG Covenants. TRG agrees to cooperate and use its best efforts to make
all filings, including, but not limited to, filings required by the Hart Scott
Rodino Act and federal and state securities law, and take all other actions,
necessary to allow for the issuance of the Series E Units and the conversions of
the Series E Units, Common Units and shares of TCI Stock contemplated by this
Agreement and the TRG Partnership Agreement.


  (d) Adjustment of Conversion Ratios. In the event of any TCI or TRG stock or
unit dividend, stock or unit split, combination or exchange of shares or units,
recapitalization or other change in capital structure, the number of Series E
Units and the number of Common Units and shares of TCI Stock issuable upon the
conversion of Series E Units and Common Units, respectively, as set forth in
Section 1.1 and in this Section 1.4, shall be adjusted as necessary to reflect
equitably the effects of such changes.


  (e) Continuing Offer. TRG and TCI agree as follows:


    (i) the Continuing Offer shall remain in effect so long as Series E Units
(or Common Units issued upon conversion thereof) remain outstanding.


    (ii) the Continuing Offer shall not be amended in any way which adversely
affects Gordon without Gordon’s consent.


    (iii) immediately upon conversion of its Series E Units, Gordon shall be
designated as a Designated Offeree under the Continuing Offer.


    (iv) Gordon shall not be listed on Schedule B to the Continuing Offer.


    (v) TRG shall cause a Transfer Determination to be made within three (3)
Business Days of any request for same by Gordon.



ARTICLE II


REPRESENTATIONS, WARRANTIES AND COVENANTS

        2.1 Representations and Warranties of TRG. To induce Gordon to enter
into this Agreement, TRG hereby represents and warrants to Gordon as follows:

    (a) The Series E Units (and the Common Units into which the Series E Units
may be converted) will be duly authorized and validly issued and shall be free
and clear of any lien, claim, pledge, encumbrance, or rights of others of any
kind, except for the terms and conditions of the TRG Partnership Agreement (as
defined below); TRG shall reserve Common Units to enable the conversion of the
Series E Units; TCI shall reserve shares to enable the exchange of Common Units
contemplated by this Agreement;


    (b) No Series E Units are presently outstanding or shall be issued without
the consent of Gordon, nor shall the terms and conditions applicable to such
Series E Units be amended without the consent of Gordon;


    (c) TRG has furnished to Gordon a true, correct and complete copy of the
Second Amended and Restated Agreement of Limited Partnership of The Taubman
Realty Group Limited Partnership, dated September 30, 1998, which has not been
amended except for amendments dated March 4, 1999, September 3, 1999, and May 2,
2003 (as so amended, the “TRG Partnership Agreement”);


    (d) TRG has delivered to Gordon a true, correct, and complete copy of the
Continuing Offer, and there has been no amendment thereto as of the date hereof;


    (e) On the Closing Date, TRG will have all requisite power, authority, and
capacity to consummate the transactions contemplated hereunder and to otherwise
perform the obligations required of them hereunder;


    (f) TRG’s execution, delivery, and performance of its obligations under this
Agreement do not and will not violate any law, regulation, rule, administrative
order, judgment, agreement, or instrument to which TRG or any of its properties
are subject or by which TRG or any of its properties are bound. No consent of
any third party is required in order for TRG to enter into this Agreement or any
other agreement contemplated hereunder or for TRG to carry out the transactions
contemplated hereby or thereby;


    (g) This Agreement constitutes the legally valid and binding obligation of
TRG, enforceable against TRG in accordance with its terms;


    (h) At Closing, TRG shall provide to Gordon a certificate executed by TRG
pursuant to which TRG represents and warrants to Gordon that, as of the Closing
Date, the representations and warranties set forth on Exhibit A attached hereto
are true and correct; and


    (i) From January 11, 2003 through the date of this Agreement, there has been
no “TRG Change of Control” (as such term is defined in the JV Agreement).


        2.2 Survival of TRG’s Representations and Warranties. All
representations and warranties made by TRG in Section 2.1 shall not merge into
the instruments of conveyance to be delivered at the Closing and shall survive
the Closing until December 31, 2007, at which time such representations and
warranties shall automatically expire, except as hereinafter specifically set
forth. If, prior to December 31, 2007, Gordon alleges in writing to TRG that any
specific representation or warranty given by TRG was untrue when made or was
breached by TRG (which written allegation shall identify with reasonable
specificity the contested representation or warranty and the facts supporting
Gordon’s allegation), then the contested representation and warranty shall
survive, solely with respect to the claims so alleged, until December 31, 2008,
at which time it shall automatically expire, unless Gordon has filed a lawsuit
with respect thereto prior to December 31, 2008 (and if such lawsuit is filed,
the contested representation and warranty, solely with respect to the claims
alleged in such lawsuit, shall survive until the lawsuit is resolved, at which
time it shall automatically expire).

        2.3 As-Is Exchange. Nothing in any of the documents or instruments to be
delivered by TRG at the Closing shall be deemed to expand or alter in any manner
the representations and warranties set forth in Section 2.1 above. Except as
expressly set forth in this Agreement and in all certificates, documents and
instruments delivered pursuant to Section 3.2 hereof, no representations,
warranties or certifications have been made or are made, and no responsibility
has been or is assumed, by TRG or by any partner, member, officer, employee or
equity owner in TRG, as to any fact or condition which has or might affect the
Series E Units or any portion thereof, or as to any other fact or matter. The
parties hereto agree that all undertakings and agreements heretofore made
between them or their respective agents or representatives are merged in this
Agreement and the Exhibits and Schedules attached hereto and in all
certificates, documents and instruments to be delivered pursuant to Section 3.2
hereof, which alone fully and completely express their agreement, and that this
Agreement has been entered into after full investigation, or with the parties
satisfied with the opportunity afforded for investigation of, TRG and the Series
E Units and no party is relying upon any statement or representation by any
other party unless such statement or representation is specifically embodied in
this Agreement or in the Exhibits or the Schedules attached hereto or in any
certificates, documents and instruments to be delivered pursuant to Section 3.2
hereof. The terms and provisions of this Section 2.3 shall survive the Closing,
notwithstanding any provision of this Agreement to the contrary.

        2.4 Representations and Warranties of Gordon. To induce TRG to enter
into this Agreement, Gordon hereby represents and warrants to TRG as follows:

    (a) On the Closing Date, Gordon will have all requisite power, authority,
and capacity to consummate the transactions contemplated hereunder and otherwise
perform the obligations required of it hereunder;


    (b) Gordon’s execution, delivery, and performance of its obligations under
this Agreement do not and will not violate any law, regulation, rule,
administrative order, judgment, agreement, or instrument to which Gordon or any
of its property is subject or by which Gordon or any of its property is bound;


    (c) This Agreement constitutes the legally valid and binding obligation of
Gordon, enforceable against Gordon in accordance with its terms;


    (d) Neither the execution, delivery and performance of this Agreement or any
other agreement contemplated hereunder nor the carrying out by Gordon of the
transactions contemplated hereby or thereby will conflict with, result in a
breach of, or constitute a default under any applicable provision of the
Existing Partnership Agreement (as defined in the JV Agreement). No material
consent of any third party is required in order for Gordon to enter into this
Agreement or any other agreement contemplated hereunder or for Gordon to carry
out the transactions contemplated hereby or thereby; and


    (e) The Series E Units are being acquired by Gordon as an investment for
Gordon and not with a view to the resale or distribution of the Series E Units;
Gordon is an “accredited investor” as defined in Regulation D under the
Securities Act; in addition to the restrictions on transfers contained in the
TRG Partnership Agreement, the Series E Units may not be resold, pledged or
otherwise transferred unless permitted under the TRG Partnership Agreement, and
unless such transfer is registered under the Securities Act and qualifies under
applicable state “Blue Sky” laws and regulations (or unless such transfer is
exempt from such registration and qualification); Gordon shall not transfer any
Series E Units or Common Units acquired by it (or any securities acquired upon
exchange of such Common Units) or any beneficial interest in such Series E Units
or Common Units (or exchanged securities) or rights with respect to such Series
E Units or Common Units (or exchanged securities) (except as permitted in the
TRG Partnership Agreement) so long as Gordon owns Series E Units or Common
Units; Gordon shall be bound by all of the terms, conditions, and restrictions
of the TRG Partnership Agreement, as amended from time to time, as a holder of
Series E Units and Common Units upon conversion of the Series E Units.


        2.5 Survival of Gordon’s Representations and Warranties. All
representations and warranties made by Gordon in Section 2.4 hereof shall not
merge into the instruments of conveyance to be delivered at the Closing and
shall survive the Closing until December 31, 2007, at which time such
representations and warranties shall automatically expire, except as hereinafter
specifically set forth. If, prior to December 31, 2007, TRG alleges in writing
to Gordon that any specific representation or warranty given by Gordon was
untrue when made or was breached by Gordon (which written allegation shall
identify with reasonable specificity the contested representation or warranty
and the facts supporting TRG’s allegation), then the contested representation
and warranty shall survive, solely with respect to the claims so alleged, until
December 31, 2008, at which time it shall automatically expire, unless TRG has
filed a lawsuit with respect thereto prior to December 31, 2008 (and if such
lawsuit is filed, the contested representation and warranty, solely with respect
to the claims alleged in such lawsuit, shall survive until the lawsuit is
resolved, at which time it shall automatically expire).

        2.6 As-Is Exchange. Nothing in any of the documents or instruments to be
delivered by Gordon at the Closing shall be deemed to expand or alter in any
manner the representations and warranties set forth in Section 2.4 above. Except
as expressly set forth in this Agreement and in all certificates, documents and
instruments delivered pursuant to Section 3.2 hereof, no representations,
warranties or certifications have been made or are made, and no responsibility
has been or is assumed, by Gordon or by any partner, officer, or employee. The
parties hereto agree that all undertakings and agreements heretofore made
between them or their respective agents or representatives are merged in this
Agreement and the Exhibits and Schedules attached hereto and in all
certificates, documents and instruments to be delivered pursuant to Section 3.2
hereof, which alone fully and completely express their agreement, and that this
Agreement has been entered into after full investigation, and no party is
relying upon any statement or representation by any other party unless such
statement or representation is specifically embodied in this Agreement or in the
Exhibits or the Schedules attached hereto or in any certificates, documents and
instruments to be delivered pursuant to Section 3.2 hereof. The terms and
provisions of this Section 2.6 shall survive the Closing, notwithstanding any
provision of this Agreement to the contrary.


ARTICLE III


CLOSING

        3.1 Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall occur at the office of Miro Weiner & Kramer,
Suite 100, 500 North Woodward Avenue, Bloomfield Hills, Michigan 48304, or such
other place as agreed to by the parties hereto. The Closing shall occur on the
date specified in the JV Agreement for such Closing (the “Closing Date”).

        3.2 Closing Documents.

          3.2.1 TRG's Deliveries. At the Closing, TRG shall deliver to Gordon:


    (a) The Certificate of Units evidencing the issuance of the Series E Units
to Gordon in the condition required hereunder.


    (b) A copy of the Continuing Offer, certified by TCI as being true, correct
and complete.


    (c) A copy of the TRG Partnership Agreement, including the amendment thereto
providing for the creation of the class of Series E Units (which amendment shall
include substantially the same provisions as set forth in Section 1.4 (a)
through (d) hereof), certified by TRG as being true, correct, and complete.


    (d) TRG’s certification that the representations and warranties contained in
Section 2.1 of this Agreement are true and correct in all material respects as
of the Closing Date.


    (e) TRG’s Foreign Investment in Real Property Tax Act certification.


          3.2.2 Gordon's Deliveries. At the Closing, Gordon shall deliver to
TRG:


    (a) If Event 3 shall occur, written confirmation of payment of the
Subscription Price in accordance with Section 1.2 hereof. If Event 4 shall
occur, an Assignment of LLC Interest.


    (b) Gordon’s certification that the representations and warranties in
Section 2.4 of this Agreement are true and correct in all material respects as
of the Closing Date.



ARTICLE IV


INDEMNIFICATION

        4.1 TRG’s Indemnification of Gordon. TRG hereby agrees to indemnify,
defend, and hold Gordon harmless from and against all demands, claims, actions,
causes of action, assessments, losses, damages, liabilities, costs, and
expenses, including, without limitation, interest, penalties and reasonable
attorneys’ fees and disbursements, asserted against, resulting to, imposed upon,
or incurred by Gordon by reason of or resulting from (a) any misrepresentation
or breach of any of TRG’s representations or warranties contained in this
Agreement or in any document or instrument delivered by TRG to Gordon at the
Closing; and (b) any breach by TRG of, or a default by TRG under, any of the
provisions of this Agreement or any other document or instrument delivered to
the Partnership by TRG at the Closing.

        4.2 Gordon’s Indemnification of TRG. Gordon hereby agrees to indemnify,
defend, and hold harmless TRG from and against all demands, claims, actions,
causes of action, assessments, losses, damages, liabilities, costs, and
expenses, including, without limitation, interest, penalties and reasonable
attorneys’ fees and disbursements, asserted against, resulting to, imposed upon,
or incurred by TRG by reason of or resulting from (a) any misrepresentation or
breach of any of Gordon’s representations or warranties contained in this
Agreement or in any document or instrument delivered by Gordon to TRG at the
Closing; (b) any breach by Gordon of, or a default by Gordon under, any of the
provisions of this Agreement or any other document or instrument delivered to
TRG by Gordon at the Closing.

        4.3 Procedure for Indemnification. If a party (the “Obligated Party”) is
required to indemnify the other party (the “Indemnified Party”) under the terms
of this Agreement, then this Section 4.3 shall govern the procedure with respect
to such indemnification. Upon receipt by the Indemnified Party of notice of any
claim or matter for which it is entitled to seek indemnification from the
Obligated Party under the terms hereof (the “Claim”), the Indemnified Party
shall promptly notify the Obligated Party of the Claim. The Obligated Party
shall contest and defend against the Claim; provided, however, that the
Obligated Party shall not commit, suffer, or permit any act or omission which
would cause the Indemnified Party to incur, or expose the Indemnified Party to
the incurrence of, any civil fines or criminal penalties. The Obligated Party
shall keep the Indemnified Party informed of the progress of the defense against
the Claim which shall be diligently pursued. If a final adjudication (i.e., an
adjudication with respect to which the time for taking all appeals as of right
has lapsed or with respect to which no further appeal is legally available) of
such Claim is rendered against the Indemnified Party by a court of competent
jurisdiction, the Obligated Party shall, within thirty (30) days after such
adjudication becomes final, pay and satisfy such Claim. The Obligated Party
shall notify the Indemnified Party in writing within ten (10) business days
after an adjudication is rendered as to whether the Obligated Party will appeal
the adjudication. If the Obligated Party notifies the Indemnified Party that it
will not appeal an adjudication, then the Indemnified Party may undertake such
appeal, at its sole cost and expense, in which case the Indemnified Party shall
notify the Obligated Party at least ten (10) business days prior to the last
date on which the Obligated Party is required to pay and satisfy the Claim
pursuant to this Section 4.3, and the Obligated Party shall within twenty (20)
business days after such notification deposit into escrow, with a national
financial institution or title company reasonably acceptable to the Indemnified
Party and the Obligated Party, the amount necessary to pay and satisfy the
Claim. Upon depositing such amount, the Obligated Party shall be released from
any further obligation hereunder to pay, satisfy and contest the Claim. The
escrowed amount shall be disbursed and applied as follows: first, to the
Indemnified Party, at any time upon demand by the Indemnified Party, to be used
to pay and satisfy such Claim; second, to the Indemnified Party for the payment
or reimbursement of the reasonable costs and expenses incurred by the
Indemnified Party in prosecuting such appeal; and third, any excess to the
Obligated Party. If the Obligated Party fails to contest and defend against, or
to pay and satisfy the Claim within such thirty (30) days, then the Indemnified
Party may, at its option, contest and defend against and/or pay and satisfy the
Claim, in which case the Obligated Party shall immediately reimburse the
Indemnified Party for all costs and expenses (such as, but not limited to,
actual attorneys’ fees and disbursements) incurred by the Indemnified Party in
contesting and defending against and/or paying and satisfying the Claim and
enforcing the indemnification, together with interest on such costs and expenses
from the time incurred until the time paid at the lower of (i) three percent
(3%) in excess of the prime rate announced by Chemical Bank, from time to time,
or (ii) the highest rate permitted by law. Each party agrees to cooperate with
the reasonable requests of the other party in contesting, defending, paying,
satisfying or appealing an adjudication rendered with respect to any Claim. If,
as a result of an appeal, insurance recovery or otherwise, the Indemnified Party
recovers from a third party any amounts with respect to which the Obligated
Party made payments to or for the account of the Indemnified Party under this
Article IV, the Indemnified Party shall promptly pay over to the Obligated Party
any amounts so recovered.


ARTICLE V


PRORATIONS AND ADJUSTMENTS

        If the Closing Date occurs on the 15th day of a month, Gordon shall not
be entitled to any distribution on such date. If the Closing Date occurs after
the 15th day of a month, the first distribution to Gordon will be prorated.


ARTICLE VI


MISCELLANEOUS

        6.1 Notices. All notices required, contemplated or sent under this
Agreement shall be delivered (a) personally, (b) by confirmed facsimile
transmission, (c) by next day courier service (e.g., Federal Express), or (d) by
certified or registered mail, return receipt requested, addressed as follows:

If to TRG:
                 
                 
                 
                 

with a copy to:
                 
                 
                 
                 

with a copy to:
                 
                 
                 
                 
                 

If to Gordon:
                 
                 
                 
                 

with a copy to:
                  The Taubman Realty Group Limited Partnership
200 East Long Lake Road
Bloomfield, Michigan 48304
Facsimile: (248) 258-7601
Attention: Robert S. Taubman

The Taubman Realty Group Limited Partnership
200 East Long Lake Road
Bloomfield, Michigan 48304
Facsimile: (248) 258-7586
Attention: Dennis J. Hecht

Miro Weiner & Kramer
Suite 100
38500 Woodward Avenue
Bloomfield, Michigan 48304
Facsimile: (248) 646-2681
Attention: Ernest Weiner, Esq.

G.K. Las Vegas Limited Partnership
6 Glenville Street
Greenwich, Connecticut 06831
Facsimile: (203) 618-9600
Attention: Sheldon Gordon

Katten Muchin Zavis Rosenman
525 West Monroe Street
Suite 1600
Chicago, Illinois 60661
Facsimile: (312) 902-1061
Attention: Howard Richard, Esq.
               Harvey Silets, Esq.

All notices under this Agreement shall be deemed to have been properly given or
served, (a) if delivered by hand or mailed, on the date of receipt or date of
refusal to accept shown on the delivery receipt or return receipt, (b) if
delivered by Federal Express or similar expedited overnight commercial carrier
or courier, on the date that is one (1) business day after the date upon which
the same shall have been delivered to Federal Express or similar expedited
overnight commercial carrier, addressed to the recipient, with all shipping
charges prepaid, provided that the same is actually received (or refused) by the
recipient in the ordinary course, and (c) if sent by telecopier, on the date of
confirmed delivery.

        6.2 Successors and Assigns. This Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto, and their respective
successors and assigns. Neither TRG nor Gordon shall have the right to assign
this Agreement or any portion hereof or any of their rights hereunder without
the prior written consent of the other parties, which consent may be given or
withheld in such party’s sole and absolute discretion; provided, however, that
the rights provided to the holders of Series E Units or other securities issued,
directly or indirectly, upon the conversion or exchange thereof, as set forth
herein, shall be transferable to the permitted transferees of such Series E
Units or other securities. Any purported or attempted assignment of this
Agreement or such rights not expressly permitted under this Section 6.2 shall be
null and void.

        6.3 Governing Law. This Agreement shall be governed by, and shall be
interpreted and construed in accordance with, the laws of the State of Delaware
applicable to contracts and agreements to be performed solely within the State
of Delaware by residents of the State of Delaware i.e., without regard to choice
of law principles.

        6.4 Captions. The captions used throughout this Agreement are for
convenience only and shall not be used in the interpretation or construction of
this Agreement.

        6.5 References; Gender. Unless the context otherwise requires,
references in this Agreement to Sections shall be deemed to refer to Sections of
this Agreement. Throughout this Agreement, the use of masculine pronouns shall
be deemed to include feminine and neuter pronouns as the context may require.

        6.6 Entire Agreement; Amendment. This Agreement, together with the JV
Agreement and the TRG Partnership Agreement, contains the entire agreement
between the parties hereto with respect to the transaction contemplated herein,
supersedes all prior written agreements and negotiations and oral
understandings, if any, and may not be amended, supplemented, or discharged
except by performance or by an instrument in writing signed by all of the
parties hereto.

        6.7 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
or shall be invalid under, applicable law, such provision shall be ineffective
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

        6.8 Time is of the Essence. Time is of the essence with respect to this
Agreement.

        6.9 Additional Actions and Documents. To the extent not inconsistent
with the express terms of this Agreement, each of the parties hereto hereby
covenants to take or cause to be taken such further actions, to execute,
deliver, and file or cause to be executed, delivered, and filed such further
documents and instruments, and to obtain such consents, as may be necessary or
as may be reasonably requested in order to effectuate fully the purposes, terms,
and conditions of this Agreement, whether before, at, or after the Closing.

        6.10 Waiver; Modification. Failure by any party hereto to insist upon or
enforce any of its rights shall not constitute a waiver thereof, and nothing
shall constitute a waiver of a party’s right to insist upon strict compliance
with the provisions hereof. Any party hereto may waive the benefit of any
provision or condition for its benefit contained in this Agreement. No oral
modification hereof shall be binding upon the parties, and any modification
shall be in writing and signed by the parties.

        6.11 Cumulative Remedies. Each and every one of the rights, benefits and
remedies provided to Gordon by this Agreement, or any instruments or documents
executed pursuant to this Agreement, are cumulative, and shall not be exclusive
of any other rights, remedies and benefits allowed by law or equity to Gordon.
Each and every of the rights, benefits and remedies provided to TRG by this
Agreement, or any instruments or documents executed pursuant to this Agreement,
are cumulative, and shall not be exclusive of any other rights, remedies and
benefits allowed by law or equity to TRG.

        6.12 Commission. Gordon represents and warrants to TRG, and TRG
represents and warrants to Gordon, that no broker or agent has been engaged by
such party in connection with the negotiation and/or consummation of this
Agreement. Each of the parties hereto agrees to defend and indemnify the other
party against any claims against the other party for any brokerage fees,
finders’ fees or commissions with respect to the transaction contemplated by
this Agreement which are asserted by any person purporting to act or to have
acted for or on behalf of the indemnifying party, and to pay the other party’s
reasonable attorneys’ fees and disbursements in connection therewith.

        6.13 Counterparts. To facilitate execution, this Agreement may be
executed in as many counterparts as may be required; and it shall not be
necessary that the signature of, or on behalf of each party, or that the
signatures of all persons required to bind any party, appear on each
counterpart, but it shall be sufficient that the signature of or on behalf of
each party, or the signatures of the persons required to bind any party, appear
on one or more of such counterparts. All counterparts shall collectively
constitute a single agreement.

        6.14 Exhibits and Schedules. The Exhibits and Schedules enumerated
herein are attached hereto and incorporated herein by this reference. The
Exhibits and Schedules are hereby made a part of this Agreement as fully as if
set forth in the text hereof.

[Signature page follows.]

        IN WITNESS WHEREOF, the parties have entered into this Agreement on the
date first-above written.

G.K. LAS VEGAS LIMITED PARTNERSHIP, a California limited
partnership

By: GORDON GROUP HOLDINGS, INC.
Its: General Partner

         By: /s/ Sheldon Gordon
                  Sheldon Gordon
         Its: President




THE TAUBMAN REALTY GROUP LIMITED
PARTNERSHIP, a Delaware limited partnership

By:
/s/ Steven Eder

Its: Authorized Signatory


CONTRIBUTION AGREEMENT

Among

G.K. LAS VEGAS LIMITED PARTNERSHIP

“GORDON,” and

THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP

“TRG”

Dated:

May 2, 2003


TABLE OF CONTENTS

                                                                                         

RECITALS AND CERTAIN DEFINITIONS

ARTICLE I - ACQUISITION AND CONTRIBUTION

           1.1 Issuance of and Subscription for Series E Units of Partnership
Interest
           1.2 Subscription Price
           1.3 Continuing Offer
           1.4 Additional Provisions

ARTICLE II - REPRESENTATIONS, WARRANTIES AND COVENANTS

           2.1 Representations and Warranties of TRG
           2.2 Survival of TRG's Representations and Warranties
           2.3 As-Is Exchange
           2.4 Representations and Warranties of Gordon
           2.5 Survival of Gordon's Representations and Warranties
           2.6 As-Is Exchange

ARTICLE III - CLOSING

           3.1 Closing
           3.2 Closing Documents

                  3.2.1 TRG's Deliveries
                  3.2.2 Gordon's Deliveries

ARTICLE IV - INDEMNIFICATION

           4.1 TRG's Indemnification of Gordon
           4.2 Gordon's Indemnification of TRG
           4.3 Procedure for Indemnification

ARTICLE V - PRORATIONS AND ADJUSTMENTS

ARTICLE VI - MISCELLANEOUS

           6.1 Notices
           6.2 Successors and Assigns
           6.3 Governing Law
           6.4 Captions
           6.5 References; Gender
           6.6 Entire Agreement; Amendment
           6.7 Severability
           6.8 Time is of the Essence
           6.9 Additional Actions and Documents
         6.10 Waiver; Modification
         6.11 Cumulative Remedies
         6.12 Commission
         6.13 Counterparts
         6.14 Exhibits and Schedules

SIGNATURE PAGE PAGE

  1

  1

  1
  3
  3
  5

  7

  7
  8
  8
  9
 10
 11

 11

 11
 12

 12
 12

 12

 12
 13
 13

 15

 15

 15
 16
 17
 17
 17
 17
 17
 18
 18
 18
 18
 18
 19
 19

 20
